

117 S548 ES: Alaska Native Tribal Health Consortium Land Transfer Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 548IN THE SENATE OF THE UNITED STATESAN ACTTo convey land in Anchorage, Alaska, to the Alaska Native Tribal Health Consortium, and for other
 purposes.1.Short titleThis Act may be cited as the Alaska Native Tribal Health Consortium Land Transfer Act of 2021.2.Conveyance of property to the Alaska Native Tribal Health Consortium(a)Conveyance of property(1)In generalAs soon as practicable, but not later than 2 years, after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this Act as the Secretary) shall convey to the Alaska Native Tribal Health Consortium located in Anchorage, Alaska (referred to in this section as the Consortium), all right, title, and interest of the United States in and to the property described in subsection (b) for use in connection with health programs. (2)ConditionsThe conveyance of the property under paragraph (1)— (A)shall be made by warranty deed; and(B)shall not—(i)require any consideration from the Consortium for the property; (ii)impose any obligation, term, or condition on the Consortium; or (iii)allow for any reversionary interest of the United States in the property. (3)Effect on any quitclaim deedThe conveyance by the Secretary of title by warranty deed under paragraph (1) shall, on the effective date of the conveyance, supersede and render of no future effect any quitclaim deed to the property described in subsection (b) executed by the Secretary and the Consortium. (b)Property describedThe property referred to in subsection (a), including all land, improvements, and appurtenances, is—(1)Lot 1A in Block 31A, East Addition, Anchorage Townsite, United States Survey No. 408, Plat No. 96–117, recorded on November 22, 1996, in the Anchorage Recording District; and (2)Block 32C, East Addition, Anchorage Townsite, United States Survey No. 408, Plat No. 96–118, recorded on November 22, 1996, in the Anchorage Recording District. (c)Environmental liability(1)Liability(A)In generalNotwithstanding any other provision of law— (i)the Consortium shall not be liable for any soil, surface water, groundwater, or other contamination resulting from the disposal, release, or presence of any environmental contamination on any portion of the property described in subsection (b) that occurred on or before the date on which the property is conveyed to the Consortium under subsection (a)(1); and (ii)the Secretary shall not be liable for any soil, surface water, groundwater, or other contamination resulting from the disposal, release, or presence of any environmental contamination on any portion of the property described in subsection (b) that occurred after the date on which the Consortium controlled, occupied, and used the property. (B)Environmental contaminationAn environmental contamination described in subparagraph (A) includes any oil or petroleum products, hazardous substances, hazardous materials, hazardous waste, pollutants, toxic substances, solid waste, or any other environmental contamination or hazard as defined in any Federal or State of Alaska law. (2)EasementThe Secretary shall be accorded any easement or access to the property conveyed under subsection (a)(1) as may be reasonably necessary to satisfy any retained obligation or liability of the Secretary. (3)Notice of hazardous substance activity and warrantyIn carrying out this section, the Secretary shall comply with subparagraphs (A) and (B) of section 120(h)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)). Passed the Senate May 26, 2021.Secretary